Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment and response filed on February 2, 2021 and IDS filings of November 24, 2020 and February 2, 2021.
Claims 1, 3, 4-6, 8-12, 14-15, 17, and 20-22 were amended. Claims 1-24 are currently pending and have been examined.

Response to Arguments
Claim Objection: The objection of claims 3, 12, 14, 17, and 22 are withdrawn in light of amendments.
Double Patenting: The Applicant’s argument and amendments have been fully considered but are not persuasive.
The Applicant chooses to file the Terminal Disclaimer at the end of prosecution. As such, the Examiner maintains the Double Patenting rejection.
112(f): The Applicant’s arguments and amendments have been fully considered but are not persuasive.
The Applicant states that the neural network should be interpreted to include structure by one of ordinary skill in the art. The Examiner disagrees. The wherein clauses of the claims 17 and 20 utilize placeholder language that subject the limitation “neural network” to 112(f) interpretation. The Examiner interprets the neural network as 
As such, the 112(f) interpretation of claims 17 and 22 are maintained.
101: The Applicant’s arguments and amendments have been fully considered but are not persuasive:
The Applicant argues (pp. 11-13) that the claim limitations are not encompassed by the organizing human activity grouping because the claims are directed to routing data in a computer network as such improves a technical challenge. The Examiner disagrees, the claim limitations are directed to the abstract idea of financial transaction routing selection as such are encompassed by the organizing human activity grouping. The additional elements including nodes, paths/networks encompassing the nodes, and neural network are mere generic computer components that apply the abstract idea as stated in the below updated 101 rejection.
Next, the Applicant lists (pp. 13-14) the steps of the independent claims and states that the amended limitations may not be performed in the human mind because the limitations are not merely directed to routing a transaction through a network. The Examiner disagrees. The steps of the independent claims are not directed to routing a transaction through transaction networks (except the final step “employ” in claim 12 or “routing” in claim 1). The steps are directed to selecting a routing path among many networks as such involves analysis. The analysis uses additional elements such as 
The Applicant also argues (pp. 14-16) that the additional elements integrate the abstract idea into a practical application. The Examiner disagrees. The additional elements such as “clustering model” and “neural network” are mere computer components that apply the abstract idea as stated above. “[E]mploying a routing protocol by the routing engine to route …” is not an improvement that results integration of the abstract idea into a practical application but mere use of generic computer components such as a “computer network” to apply the abstract idea of selecting a financial transaction routing path and subsequent routing of the transaction through the selected transaction network.
103: The Applicant’s arguments and amendments have been fully considered but are not persuasive.
The Applicant essentially rolls-up limitations of claim 20 with additional substantive amendments into the independent claims along with other substantive 
The Applicant argues (p 17) that primary reference US 20140040114 A1 (Baumgart) “had POS device 160 and/or acquiring platform 165 been included in transaction network 175A-N, they would not have been able to "select a suitable transaction network 17 5A-N.” The Examiner disagrees, with all due respect, Baumgart explicitly states the POS or acquiring network selecting a transaction network in ¶ [0033] “the acquiring platform 165, and/or the service provider computer 105 may identify and/or select a suitable transaction network 175A-N (e.g., a PIN network) for routing the transaction-related information to an appropriate financial institution system 170”. The Applicant goes on the state (p. 18) that because the POS or the acquiring platform of Baumgart are the source node they cannot select themselves. The Examiner disagrees. The Applicant essentially mischaracterizes the POS and acquiring platform of Baumgart as the source node. The Applicant’s claims are directed to selection of a transaction routing path essentially selection of a best/suitable network to route a transaction. Baumgart teaches this feature of the Applicant’s claims. The network’s 175A-N of FIG 1 include source and destination nodes as is well known to a person ordinary skill in the art. So, when the Applicant’s “selecting” step selects a source node from a plurality, Baumgart’s selection of an optimal/suitable network reads on the “selecting” step.

The Applicant states (p. 19) that US 20130232045 A1 (Tai) does not teach the “attribute” step of the independent claims because Tai and Baumgart are not combinable. The Examiner disagrees. Tai teaches cluster analysis of transactions and is combinable with Baumgart because the cited references are in the field of financial transaction analysis. As such, the cluster analysis of Tai can be applied by a person of ordinary skill in the art to Baumgart which teaches determination of a best routing path based on transaction analysis.
Applicant also states (p. 19 and 20) that none of the references cite collaboration between Neural Network and clustering model. The Applicant merely uses the neural network as a processing component and does not claim any collaboration between the neural network and the clustering model as such, use of neural network is incidental. As such, combination of Baumgart, Tai, and Kettler teaches the independent claims.
Applicant states (p. 20) that Baumgart does not teach legal entity b/c Baumgart teach PIN network. Baumgart teaches “the AFFN network, the STAR network, the PULSE network, the PLUS network, the Interlink network, and/or other networks” in 
Next, the Applicant states (p. 21-22) that Kettler does not teach selection of first and second source nodes through a GUI interface. Kettler teaches selection of transaction routing networks in FIG. 9 (and col. 15, lines 55-67, col. 16, lines 1-7). Routing networks include source and destination nodes as is well known to a person of ordinary skill in the art as such Kettler reads on selection of first and secondary nodes associated with routing networks of claim 14. Applicant also argues Kettler does not teach changing networks ("in near real-time", e.g., automatically). “https://en.wikipedia.org/wiki/Real-time_computing” defines near-real time as “[t]he delay in near real-time is typically in a range of 1-10 seconds” (see Near real-time section). Per the Wikipedia definition near-real time is not automatic and well within displaying as disclosed by Nettler.
Applicant also states (p. 22) that Baumgart does not teach calculating an NPV. ¶ [0013], [0026], and [0033] of Baumgart teaches transaction amounts, fees, and calculations associated with percentages of the various transaction information.
Finally, the Applicant states (p. 22) that the references do not teach claim 22 for similar reasons as previously argued. The Examiner disagrees per the reasoning provided above as well as in the updated 103 rejection below.
As such, due to substantive amendments and new claims, new grounds of rejection have been applied to address the amendments and new claims and the 103 rejection is presented below that addresses claims 1-24.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 24, 2020 and February 2, 2021 has been considered and initialed copies of the 1449s are hereby attached.

Claim Objections
Claim 16 is objected to for having minor informalities: the acronym “BIN” should be written in long form.
Claim 17 is objected to for having minor informalities: “a neural network” in the preamble should “the at least one NN”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 8, 9, 11, 12, 17, 18, 20, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/255,871 (Dubinsky) in view of US 20140040114 A1  in view of US 20170364878 A1 (Malhotra) in further view of US 20130232045 A1 (Tai).
This is a provisional nonstatutory double patenting rejection.
Dubinsky, as shown in the following tables, discloses the following limitations of Claim 1:
Current application 16/274,282
Co-pending application 16/255,871
Claim 1
Claim 1
receiving a transaction request to route a transaction between one of a plurality of source nodes and a destination node of the computer network
receiving a transaction request to route a transaction between a source node and
destination node of the computer network
extracting from the transaction request one or more transaction parameters pertaining to the destination node
identifying a plurality of available routing paths for propagating the transaction between the source node and destination node based on the transaction request;
obtaining one or more transaction parameters for each available routing path, based on the transaction request
receiving a set of preference weights wherein each preference weight corresponds to a transaction parameter
receiving a set of preference weights comprising one or more preference weights, wherein each preference weight of the received set of preference weights corresponds to a transaction parameter;
[selecting a source node from the plurality of source nodes] based on at least one received preference weight and at least one corresponding transaction parameter

routing the requested transaction through nodes of the computer network between the selected source node and the destination node
routing the requested transaction through nodes of the computer network according to the routing scheme
Claim 6
Claim 1
for each source node, identifying a plurality of available routing paths for propagating the transaction between the source node and destination node based on the transaction request
identifying a plurality of available routing paths for propagating the transaction
between the source node and destination node based on the transaction request
for each source node, obtaining one or more transaction parameters for each available routing path, based on the transaction request
obtaining one or more transaction parameters for each available routing path, based on the transaction request
for each source node, selecting one or more routing paths from the plurality of available routing paths as optimal, based on the one or more obtained transaction parameters and respective preference weights
selecting one or more routing paths from the plurality of available routing paths,
based on the one or more transaction parameters and respective preference weights
determining the best routing path among the one or more optimal routing paths based on the received set of preference weights.
selecting one or more routing paths from the plurality of available routing paths,
based on the one or more transaction parameters and respective preference weights
Claim 8
Claim 2
wherein obtaining one or more transaction parameters comprises extracting, from the transaction request, a feature vector (FV), comprising one or more features associated with the requested transaction
extracting from the transaction request, a feature vector (FV), comprising at least one feature associated with the requested transaction
Claim 9
Claim 2
associating the requested transaction with a cluster of transactions in a clustering model based on the extracted FV
associating the requested transaction with a cluster of transactions in a clustering model based on the extracted FV
attributing at least one group characteristic (GC) to the requested transaction, based on the association of the requested transaction with the cluster, wherein the one or more transaction parameters further comprise at least one of: a feature
of the FV and a GC parameter
attributing at least one group characteristic (GC) to the requested transaction, based on the association of the requested transaction with the cluster, wherein the one or more transaction parameters comprise at least one of: a feature of the FV and a GC parameter
Claim 10
Claim 3
wherein obtaining one or more transaction parameters comprises calculating at least one cost metric, wherein the cost metric is selected from a list consisting of: …
wherein obtaining one or more transaction parameters comprises calculating at least one cost metric, wherein the cost metric is selected from a list consisting of: …
Claim 11
Claim 4
wherein selecting one or more routing paths from the plurality of available routing paths as optimal comprises: …
wherein selecting one or more routing paths from the plurality of available routing paths comprises: …


Dubinsky does not explicitly teach, selecting a source node from the plurality of source nodes.
However, Malhotra teaches,
selecting a source node from the plurality of source nodes (¶ [0069] teaches routing path determination associated with payment network based on transaction request).
It would have been obvious to one of ordinary skill at the time of the filing to combine the teachings of Dubinsky with the teachings of Malhotra because those in the art would recognize that Malhotra’s “the payment/switch network determines the routing path and routes the message to the B-PSP computer 208” is operable to enhance/substitute Dubinsky’s “one or more routing paths from the plurality of available routing paths” to expand Dubinsky’s scope and to more accurately, and efficiently optimize payment network routing.
As per dependent claims 6, 8, 9, and 11, the dependent claims are provisionally rejected on the ground of nonstatutory double patenting over claims 1-4 of Dubinsky in view of Baumgart in view of Kettler in view of Malhotra in further view of Tai.
 	As per claims 12, 17, 18, 20, and 22, the substance of claims 12, 17, 18, 20, and 22 are directed to substantially similar subject matter and claim limitations of claims 1, 6, 8, 9, and 11. As such, for reasons shown above regarding claims 1, 6, 8, 9, and 11, claims 12, 17, 18, 20, and 22 are provisionally rejected on the ground of nonstatutory 

Claim Interpretation
The claims are replete with intended use. The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. As a general matter, grammar and the plain meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. See MPEP § 2111.01 for more information on the plain meaning of claim language. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect:
statements of intended use or field of use, including statements of purpose or intended use in the preamble, 
"adapted to" or "adapted for" or "to" or "for" clauses, 
"wherein" or "whereby" clauses, 
contingent limitations, 
printed matter, or 
terms with associated functional language.
The above list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the 
The following claim phrases are intended use:
Claim 12 “employ a routing protocol by the routing engine to route the requested transaction through nodes of the computer network between the selected source node and the destination node”. This clause clearly refers to intended use; it does nothing positively; the clause at issue is not an element of the limitation, rather, it's someone's interpretation of what might be accomplished future tense; it is also not a positive step in the claim. It should be “route, by the routing engine, the requested transaction through nodes of the computer network between the selected source node and the destination node employing a routing protocol”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
the neural network is configured to select one or more routing paths,
in claim 17, and
the neural network is configured to select one or more routing paths,
in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification 
¶ [054] “Controller 105 (or one or more controllers or processors, possibly across multiple units or devices) may be configured to carry out methods described herein, and/or to execute or act as the various modules, units, etc.,
¶ [099] “system 200 may include at least one neural network module 214”,
as performing the claimed function, and equivalents thereof.
For the purposes of the Examination, the neural network module is interpreted per par. [0026] of the specification as hardware such as “controller 105 (or one or more controllers or processors, possibly across multiple units or devices) may be configured to carry out methods described herein, and/or to execute or act as the various modules, units”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1 and 12 are directed to a method/a system of/for routing transactions within a computer network.
Claims 1 and 12 are directed to the abstract idea of “selecting a financial transaction routing path (computer network) and routing the financial transaction through the selected routing path” which is grouped under “organizing human activity and mental processes” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1 and 12 recite “receive a transaction request to route a transaction …”, “extract from the transaction request a FV that characterizes the transaction request”, “associate, …, the requested transaction with a cluster of transactions, based on the extracted FV”, “attribute at least one GC to the requested transaction, based on the association”, “identify a plurality of available routing paths for propagating the transaction … based on the transaction request”, “calculate at least one cost metric”, “select … an optimal routing path for the requested transaction from the plurality of available routing paths, based on the FV, GC and at least one cost metric”, “select a source node from the plurality of source nodes, based on a best routing path among the plurality of optimal routing paths”. Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of selecting a financial transaction routing path (computer network) and routing the financial transaction through the selected routing path using computer technology (e.g.: the computer network). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
Hence, claims 1 and 12 are not patent eligible.
As per dependent claims 2-11 and 13-24, these claims further define the abstract idea noted in claims 1 and 12. Furthermore, the dependent claims do not recite any additional elements. As such, the dependent claims are similarly not patent eligible under the two step subject matter eligibility analysis of 2019 PEG October update.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, 12-16, 20, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140040114 A1 (Baumgart) in view of US 20130232045 A1 (Tai) in further view of US 10706393 B1 (Kettler).
As per claim 12, Baumgart teaches,
a routing engine (FIG. 1, items 105, 165, ¶ [0033]),
at least one processor (FIG. 1, item 140, ¶ [0021]), wherein the at least one processor is configured to (FIG. 1, item 140, ¶ [0063]),
receive a transaction request (¶ [0033]) to route a transaction between one of a plurality of source nodes and a destination node of the computer network (¶ [0033]),
extract from the transaction request a FV that characterizes the transaction request (¶ [0013]),
for each source node, identify a plurality of available routing paths for propagating the transaction between the source node and the destination node based on the transaction request (¶ [0033]),
for each available routing path, calculate at least one cost metric (¶ [0058]),
for each source node, select [by the at least one NN] an optimal routing path for the requested transaction from the plurality of available routing paths, based on the FV (¶ [0033]), GC (¶ [0041]) and at least one cost metric (¶ [0054]-[0055]),
select a source node from the plurality of source nodes (¶ [0033]) based on a best routing path amount the plurality of routing paths (¶ [0033], [0056]),
employ a routing protocol by the routing engine (¶ [0033]) to route the requested transaction through nodes of the computer network between the selected source node and the destination node (¶ [0033]).
Baumgart suggests,
attribute at least one GC to the requested transaction, based on the association (¶ [0041]).
Baumgart does not explicitly teach,
a clustering model,
at least one neural network (NN) ,
associate, by the clustering model, the requested transaction with a cluster of transactions, based on the extracted FV ,
attribute at least one GC to the requested transaction, based on the association.

a clustering model (¶ [0010]),
associate, by the clustering model, the requested transaction with a cluster of transactions, based on the extracted FV (¶ [0008]-[0009]),
attribute at least one GC to the requested transaction, based on the association (¶ [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vector based clustering analysis of Tai in the payment network optimization system of Baumgart since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction analysis and because vector based clustering analysis improves transaction routing by recognizing patterns associated with transactions through vector based cluster analysis that are applicable to routing optimizations.
Kettler teaches,
at least one neural network (NN) (col. 11, lines 61-67, col. 12, lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a neural network of Kettler in the payment network optimization system of Baumgart since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art 

As per claim 1, Baumgart teaches,
receiving a transaction request to route a transaction between one of a plurality of source nodes and a destination node of the computer network (¶ [0033),
extracting from the transaction request a feature vector (FV) that characterizes the transaction request (¶ [0013),
for each source node, selecting, [by at least one neural network (NN)], an optimal routing path for the requested transaction, based on the FV and GC (¶ [0033], [0041]),
selecting a source node from the plurality of source nodes based on a best routing path among the plurality of optimal routing paths (¶ [0033], [0056]),
routing the requested transaction through nodes of the computer network between the selected source node and the destination node (¶ [0033]).
Baumgart suggests,
attribute at least one GC to the requested transaction, based on the association (¶ [0041]).

at least one neural network (NN) ,
associating, by a clustering model, the requested transaction with a cluster of transactions, based on the extracted FV (),
attributing at least one group characteristic (GC) to the requested transaction, based on the association ().
However, However, Tai teaches,
associating, by the clustering model, the requested transaction with a cluster of transactions, based on the extracted FV (¶ [0008]-[00010]),
attributing at least one GC to the requested transaction, based on the association (¶ [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vector based clustering analysis of Tai in the payment network optimization system of Baumgart since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction analysis and because vector based clustering analysis improves transaction routing by recognizing patterns associated with transactions through vector based cluster analysis that are applicable to routing optimizations.
Kettler teaches,
at least one neural network (NN) (col. 11, lines 61-67, col. 12, lines 1-3 “neural networks”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a neural network of Kettler in the payment network optimization system of Baumgart since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of payment network optimization and because utilizing a neural network when analyzing payment network choices improves pattern recognition associated with payment network attributes and performance as such highlights combination of attributes of a payment network that match performance criteria.

As per claims 2 and 13, combination of Baumgart, Tai, and Kettler teach all the limitations of claims 1 and 12. Baumgart also teaches,
wherein a first source node of the plurality of source nodes is associated with a first legal entity (¶ [0035]) and wherein a second source node of the plurality of source nodes is associated with a second legal entity (¶ [0035]).

As per claims 3 and 14, combination of Baumgart, Tai, and Kettler teach all the limitations of claims 1-2 and 12-13. Baumgart also teaches,
wherein the processor is further configured to (FIG. 1, item 140, ¶ [0063]).
selected from a list consisting of the GC and FV (¶ [0033], [0041]),
Kettler teaches,
select a first source node, corresponding to a first legal entity (FIG. 9, col. 15, lines 55-67, col. 16, lines 1-7),
receive at least one transaction parameter pertaining to the destination node (col. 15, lines 55-67, col. 16, lines 1-7), 
change the selection of the source node from the first source node to a second source node, corresponding to a second legal entity, in near real-time, based on the received at least one transaction parameter (col. 16, lines 1-17, col. 15, lines 55-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a neural network of Kettler in the payment network optimization system of Baumgart since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of payment network optimization and because utilizing a neural network when analyzing payment network choices improves pattern recognition associated with payment network attributes and performance as such highlights combination of attributes of a payment network that match performance criteria.


wherein the destination node is associated with a paying card issuer (¶ [0012]) and wherein the at least one transaction parameter comprises at least one data element regarding issuance of a paying card by the paying card issuer (¶ [0026]).

As per claims 5 and 16, combination of Baumgart, Tai, and Kettler teach all the limitations of claims 1-4 and 12-15. Baumgart also teaches, 
wherein at least one data element regarding issuance of a paying card is the paying card's Bank Identification Number BIN number (¶ [0041]), and wherein selecting a source node from the plurality of source nodes is done based on the paying card's BIN number (¶ [0047]).

As per claim 8, combination of Baumgart, Tai, and Kettler teach all the limitations of claim 1. Baumgart also teaches,
wherein the FV comprises one or more features associated with the requested transaction (¶ [0033]).

As per claim 9, combination of Baumgart, Tai, and Kettler teach all the limitations of claim 1 and 8. Baumgart also teaches,
calculating at least one cost metric (¶ [0058]),
wherein the one or more transaction parameters comprise at least one of: a feature of the FV, a GC parameter and a cost metric (¶ [0033], [0041], [0054]-[0055]).

As per claim 20, combination of Baumgart, Tai, and Kettler teach all the limitations of claims 12 and 17. Baumgart also teaches,
wherein the at least one processor is configured to (FIG. 1, item 140, ¶ [0063]) calculate at least one cost metric (¶ [0058]),
wherein the one or more transaction parameters comprise at least one of: a feature of the FV, a GC parameter and a cost metric (¶ [0033], [0041], [0054]-[0055]).

As per claim 23, combination of Baumgart, Tai, and Kettler teach all the limitations of claim 1. Baumgart also teaches,
wherein the FV comprises a transaction sum (¶ [0013]) and at least two feature data elements associated with the requested transaction, said feature data elements selected from a list consisting: a transaction currency, a transaction date (¶ [0023]), a transaction time, a BIN of a paying card's issuing bank (¶ [0013]), a country of the paying card's issuing bank, the paying card's product code, the paying card's Personal Identification Number (PIN), the paying card's expiry date, the paying card's sequential number, a destination terminal, data pertaining to a banking terminal in a computational system configured to maintain a payment recipient's account, a target merchant, data pertaining to the payment recipient, a Merchant Category Code (MCC) of the payment recipient, a type of the requested transaction, a subtype of the requested transaction, a source of the requested transaction, and data pertaining to transaction authentication.

As per claim 24, combination of Baumgart, Tai, and Kettler teach all the limitations of claim 1. Baumgart teaches,
wherein the GC is selected from a list consisting of (¶ [0041]),
Kettler teaches,
an indication of availability of computational resources, an expected servicing time, a fraud propensity, a decline propensity, a chargeback propensity (col. 12, lines 11-32), a probability of transaction success, and a probability of transaction failure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a neural network of Kettler in the payment network optimization system of Baumgart since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of payment network optimization and because utilizing a neural network when analyzing payment network choices improves pattern recognition associated with payment network attributes and performance as such highlights combination of attributes of a payment network that match performance criteria.

Claims 6-7, 10-11, 17-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Baumgart in view of Tai in view of Kettler in further view of US 20170364878 A1 (Malhotra).
As per claim 6, combination of Baumgart, Tai, and Kettler teach all the limitations of claim 1. Baumgart also teaches,
for each source node, obtaining one or more transaction parameters for each available routing path, based on the transaction request (¶ [0014]),
for each source node, selecting one or more routing paths from the plurality of available routing paths as optimal, based on the one or more obtained transaction parameters and one or more respective preference weights (¶ [0033], [0056]),
Baumgart does not explicitly teach, however, Malhotra teaches,
determining the best routing path among the one or more optimal routing paths based on the one or more obtained transaction parameters (¶ [0069]-[0070], [0094]) and the one or more preference weights (¶ [0016], [0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to evaluate pathway(s) within a payment network of Malhotra in the payment network optimization system of Baumgart since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of payment network optimization and because evaluating pathway(s) within a payment network 

As per claim 7, combination of Baumgart, Tai, Kettler, and Malhotra teach all the limitations of claims 1 and 6. Baumgart also teaches,
wherein selecting a source node from the plurality of source nodes is based on the determined best routing path (¶ [0033]),
wherein routing the requested transaction between the selected source node and the destination node is done through the determined best routing path (¶ [0033]).

As per claim 17, combination of Baumgart, Tai, and Kettler teach all the limitations of claim 12. Baumgart also teaches,
wherein the processor is further configured to (FIG. 1, item 140, ¶ [0063]),
obtain, for each source node, one or more transaction parameters for each available routing path, based on the transaction request (¶ [0014]),
for each source node, select one or more routing paths from the plurality of available routing paths as optimal, based on the one or more obtained transaction parameters and one or more respective preference weights ((¶ [0033], ¶ [0056]).
Kettler teaches,
a neural network (col. 11, lines 61-67, col. 12, lines 1-3) associated with the at least one processor (col. 8, lines 47-67),
wherein the neural network is configured to (col. 11, lines 61-67, col. 12, lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a neural network of Kettler in the payment network optimization system of Baumgart since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of payment network optimization and because utilizing a neural network when analyzing payment network choices improves pattern recognition associated with payment network attributes and performance as such highlights combination of attributes of a payment network that match performance criteria.
Combination of Baumgart, Tai, and Kettler do not explicitly teach, however, Malhotra teaches,
identify, for each source node, a plurality of available routing paths for propagating the transaction between the source node and destination node based on the transaction request (¶ [0069]-[0070], [0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to evaluate pathway(s) within a payment network of Malhotra in the payment network optimization system of Baumgart since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of 

As per claim 18, combination of Baumgart, Tai, Kettler, and Malhotra teach all the limitations of claims 12 and 17. Baumgart also teaches, 
wherein the processor is further configured to (FIG. 1, item 140, ¶ [0063]).
Malhotra teaches,
determine the best routing path among the one or more optimal routing paths (¶ [0069]-[0070], [0094]) based on the received set of preference weights (¶ [0016], [0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to evaluate pathway(s) within a payment network of Malhotra in the payment network optimization system of Baumgart since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of payment network optimization and because evaluating pathway(s) within a payment network improves transaction routing by analyzing and selecting a pathway within the payment network with least or fewer performance hits based on preference criteria.

As per claim 19, combination of Baumgart, Tai, Kettler, and Malhotra teach all the limitations of claims 12, 17 and 18. Baumgart also teaches, 
wherein the processor is configured to (FIG. 1, item 140, ¶ [0063]),
select a source node from the plurality of source nodes based on the determined best routing path (¶ [0033]),
wherein the routing engine is configured to (FIG. 1, items 105, 165, ¶ [0033]),
route the requested transaction between the selected source node and the destination node through the determined best routing path (¶ [0033] “The transaction-related information may then be communicated to a financial institution system 170 via the selected transaction network” teaches routing the transaction through the transaction network which encompasses the best routing path to the financial institution/destination).

As per claims 10 and 21, combination of Baumgart, Kettler, and Malhotra teach all the limitations of claims 1 and 8, and 12 and 17. Baumgart also teaches,
wherein the at least one processor is further configured to (FIG. 1, item 140, ¶ [0063]),
obtain one or more transaction parameters by calculating at least one cost metric (¶ [0057]), selected from a list consisting of (¶ [0056]),
transaction success fees per at least one available route (¶ [0013], [0033]),
transaction failure fees per at least one available route ,
transaction cancellation per at least one available route , 
at least one of a currency conversion spread per the at least one available route ,
currency conversion markup per the at least one available route , 
net present value (NPV) of the requested transaction per the at least one available route (¶ [0013], [0026], [0033]), and wherein the one or more transaction parameters comprise at least one cost metric (¶ [0056]).

As per claim 11, combination of Baumgart, Tai,  Kettler, and Malhotra teach all the limitations of claims 1, 8, and 9. Baumgart also teaches,
wherein selecting one or more routing paths from the plurality of available routing paths as optimal comprises (¶ [0033], [0056]),
providing at least one transaction parameter as a first input to [the at least one NN] (¶ [0033], [0056]),
providing at least one respective preference weight as a second input to [the NN] (¶ [0033], [0056]).
Kettler teaches,
the at least one NN (col. 11, lines 61-67, col. 12, lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a neural network of in the payment network optimization system of Baumgart since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited 
Molhatra teaches,
providing the plurality of available routes as a third input to [the neural-network] (¶ [0069]-[0070], [0094]),
obtaining, from [the NN] a selection of one or more optimal routing paths based on at least one of the first, second and third inputs (¶ [0069]-[0070], [0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to evaluate pathway(s) within a payment network of Malhotra in the payment network optimization system of Baumgart since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of payment network optimization and because evaluating pathway(s) within a payment network improves transaction routing by analyzing and selecting a pathway within the payment network with least or fewer performance hits based on preference criteria.

As per claim 22, combination of Baumgart, Tai,  Kettler, and Malhotra teach all the limitations of claims 12, 17, and 20. Baumgart also teaches,
a transaction parameter as a first input (¶ [0033], [0056]),
a respective preference weight as a second input (¶ [0033], [0056]).
Kettler teaches,
wherein the neural network is configured to (col. 11, lines 61-67, col. 12, lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a neural network of Kettler in the pathway(s) analysis within a payment network mechanism of Malhotra in the payment network optimization system of Baumgart since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of payment network optimization and because utilizing a neural network when analyzing payment network choices improves pattern recognition associated with payment network attributes and performance as such highlights combination of attributes of a payment network that match performance criteria.
Malhotra teaches,
select one or more routing paths from the plurality of available routing paths as optimal by receiving at least one of (¶ [0069]-[0070], [0094]),
the plurality of available routes as a third input (¶ [0069]-[0070], [0094]),
producing a selection of one or more optimal routing paths based on at least one of the first, second and third inputs (¶ [0069]-[0070], [0094]).



Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692